 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchwenk Incorporated and Neal E. Wright andSheetmetal Workers International Association,Local Union No. 2, Party in Interest. Case 17-CA-7012May 13, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge duly filed by Neal E. Wright, anIndividual, on March 8, 1976, the General Counselof the National Labor Relations Board, by theRegional Director for Region 17, issued a complainton May 10, 1976, alleging that Respondent SchwenkIncorporated has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(l) and (2) of the National Labor Relations Act,as amended. The Respondent filed an answer onMay 24, 1976, denying the commission of unfairlabor practices.On July 13, 1976, the parties executed a stipulationof facts, waived a hearing before an AdministrativeLaw Judge and the issuance of an AdministrativeLaw Judge's Decision, and moved that the matter betransferred to the Board for findings of fact,conclusions of law, and an Order directly by theBoard.' On September 16, 1976, the Board grantedthe parties' motion to transfer proceedings to theBoard, and granted permission and time for the filingof briefs. Thereafter, the General Counsel andRespondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation of facts, thebriefs, and the entire record in this proceeding, theBoard makes the following:FINDINGS OF FACT1. JURISDICTIONRespondent Schwenk Incorporated is engaged inthe business of sheet metal fabrication and contract-ing work in the construction industry, with itsprincipal place of business located in Kansas City,Kansas. In the course and conduct of its businessoperations at the Kansas City facility, Respondentannually purchases goods and/or services valued inexcess of $50,000 directly from sources locatedoutside the State of Kansas and annually sells goodsI The parties stipulated that the charge, complaint and notice of hearing,answer (denoted as Exhs. 1, 2, and 3), and the stipulation of facts andaccompanying exhibit would constitute the entire record in this case.229 NLRB No. 94and/or services valued in excess of $50,000 directlyto customers located outside the State of Kansas.Respondent admits and we find that it is engaged incommerce within the meaning of Section 2(6) and (7)of the Act. We also find that it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and wefind that Sheetmetal Workers International Associa-tion, Local Union No. 2, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsAt all times material herein, Respondent has beena member of Sheet Metal and Air ConditioningContractors National Association, Inc., Kansas CityChapter (herein called the Association). The Associa-tion is a multiemployer bargaining group which, onbehalf of its members, is a party to a collective-bargaining agreement with the Union.Respondent is a family-owned business and itsexecutive officers are all members of the Schwenkfamily. Respondent employs approximately 60 em-ployees. Wesley Friley has been employed byRespondent as plant manager since 1968 and JimShy as project manager since 1967. Both aresupervisors within the meaning of Section 2(11) ofthe Act. As plant manager, Friley is the frontlinesupervisor in the shop where he oversees theproduction of materials to be fabricated and workswith the tools of the sheet metal trade. From 15 to 40people work under Friley in the plant, the averagebeing 17. Shy, as project manager, schedules work tobe done in the plant, works out coordinationproblems, and works with the tools of the sheet metaltrade. If a particular job requires either a foreman ora general foreman under the terms of the collective-bargaining agreement, Shy makes the assignment.The current collective-bargaining agreement whichexpires June 30, 1977, requires, pursuant to ademand by the Union, that persons performing thework done by Friley and Shy be members of theUnion. As members of the Union, both Friley andShy participated in the last strike against theAssociation which was from July until September,1969. Neither individual has participated in anycollective-bargaining negotiations either as represen-tative of the Association or as representative of theUnion, neither has any financial interest (other thanas employees) in Schwenk or any other member of640 SCHWENK INCORPORATEDthe Association, and neither has ever held office in orbeen members of the Association.From about June 1970 until February 26, 1976,Friley was vice president of the Union, and fromFebruary 26 until June 26, 1976, he occupied theposition of president. From about June 1970 untilJune 26, 1976, Shy occupied the position of recordingsecretary of the Union. While occupying theseoffices, both Friley and Shy have voted in internalunion elections to determine who is to administer theaffairs of the Union.B. Contentions of the PartiesThe General Counsel contends that both Frileyand Shy are high level supervisors and that Respon-dent, by permitting them to participate in internalunion affairs by holding offices within the Union andvoting in internal union elections, is interfering withthe administration of a labor organization in viola-tion of Section 8(a)(2) of the Act. Respondentcontends that the status of Friley and Shy is identicalto that of the master mechanics in Nassau and SuffolkContractors' Association, Inc., et al., 118 NLRB 174(1957), where the Board held the employers were notliable for the intraunion conduct of the mastermechanics because they were only low level supervi-sors. Respondent advances numerous arguments insupport of its position: Neither is an executive orofficer and both are low level supervisors. They havenever participated in collective-bargaining negotia-tions on behalf of the Union or the Association.There is no allegation that the Employer, Friley, orShy participated in any way in the formation of theUnion. The Employer has never acted in a way tolead other employees to believe that either of themacts on behalf of the Employer. They are required bythe collective-bargaining agreement to be membersof the Union. Both are rank-and-file union memberswho have worked their way up the normal careerladder in the construction industry while remainingactive and concerned with their Union, and to stripthem of a voice and a right of activity in their Unionwould in effect strip them of their job security.C. Analysis and ConclusionsIn Nassau and Suffolk Contractors' Association,supra, the Board found that the employers interferedwith the administration of a labor organization byvirtue of the fact that certain executives, three jobsuperintendents, a shop foreman, and a corporateofficeholding master mechanic attended union meet-ings and voted in secret union elections. With regardto the master mechanics, the Board found that theywere low level supervisors, that their allegiance was,at least, as much with their union as with theiremployers, and that the employers did not interferewith the affairs of the union by virtue of the mastermechanics' voting in elections. In Nassau, a mastermechanic had to be employed by an employer if fiveor more operating engineers were at work. Thus,these employees might be master mechanics at onetime and ordinary operating engineers at other times,depending on whether the number of operatingengineers was above or below the specified level.In the instant case both Friley and Shy are highlevel supervisors and are not, as contended byRespondent, comparable to the master mechanics inNassau and Suffolk Contractors' Association. BothFriley and Shy have been regularly employed in theircurrent managerial positions for almost 10 years.Friley, as plant manager, oversees the inplantproduction of material to be fabricated for fieldinstallation, supervising from 15 to 40 employeesdepending on the amount of inplant work beingperformed. Shy, as project manager, oversees fieldwork, works out production problems, and coordi-nates plant production schedules with Friley. Shysupervises from 20 to 40 employees depending on theamount of field installation being performed inrelation to inplant production and is responsible fordesignating both foremen and general foremen andassigning them to field projects when called for bycrew sizes under the collective-bargaining agreement.Accordingly, we find that both Friley and Shyoccupy managerial and high level supervisory posi-tions with Respondent. Since Respondent has stipu-lated that both Friley and Shy have attended unionmeetings and voted in internal union elections andhave held offices in the Union, we find thatRespondent has interfered with the internal affairs ofa labor organization in violation of Section 8(a)(2)and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(2) and (1) of the Act, we shall order that it ceaseand desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent Schwenk Incorporated is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Sheetmetal Workers International Association,Local Union No. 2, is a labor organization within themeaning of Section 2(5) of the Act.3. By permitting Wesley Friley and Jim Shy,managerial and high level supervisory employees ofRespondent, to attend meetings and vote in secretelections and to hold elective office in SheetmetalWorkers International Association, Local Union No.2, Respondent has interfered in the internal affairs ofsaid Union and has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Schwenk Incorporated, Kansas City, Kansas, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with the internal affairs of Sheetme-tal Workers International Association, Local UnionNo. 2, by permitting Wesley Friley and Jim Shy toattend meetings and vote in secret elections and holdelective offices in said Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights protected under Section 7 of the Act.2. Take the following affirmative action whichthe Board finds is necessary to effectuate the policiesof the Act:(a) Notify and require of Wesley Friley and JimShy that while they are employed by Respondent asplant manager and project manager, respectively,they shall not attend meetings or vote in elections orhold elective offices in Sheetmetal Workers Interna-tional Association, Local Union No. 2.(b) Post at its plant in Kansas City, Kansas, copiesof the attached notice marked "Appendix."2Copiesof said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the internal affairsof Sheetmetal Workers International Association,Local Union No. 2, by permitting our agents,Wesley Friley and Jim Shy, to attend meetingsand vote in secret elections or hold elective officesin said Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights protected underSection 7 of the Act.WE WILL instruct and require of Wesley Frileyand Jim Shy that while they are employed by usas plant manager and project manager, respec-tively, they shall not attend meetings and vote inelections or hold elective offices in SheetmetalWorkers International Association, Local UnionNo. 2.SCHWENK INCORPORATED642